Gray, J.
The statute requires the notice of the time and place appointed for the examination of the debtor to be signed by the magistrate, “ designating his official capacity.” The designation of “ justice of the peace ” attached to the signature of the magistrate in this case does not show that he had any capacity to issue the notice, for a justice of the peace has no jurisdiction or authority in the premises, unless he has also been designated and commissioned as a trial justice. The notice was therefore insufficient. Gen. Sts. c. 124, §§ 9,12. Carter v. Clohecy, 100 Mass. 299. Maloney v. Piper, ante 233.

Judgment for the plaintiff*